NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAVID SILVA, DOC #G40602,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-3610
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Manatee County; Frederick P. Mercurio,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.